Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00547-CV

                         Rosemarie F. O’KEEFE and Thomas Revard Thiel,
                                          Appellants

                                             v.
                                 Mary Martha Meek McNelis /s
                     Mary Martha Meek MCNELIS and Sean Brandon McNelis,
                                          Appellees

                     From the 225th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-02904
                       Honorable Barbara Hanson Nellermoe, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 14, 2015

DISMISSED

           On February 7, 2014, we abated this appeal based on proof that appellant Rosemarie F.

O’Keefe had filed a voluntary petition in bankruptcy in the United States Bankruptcy Court for

the Western District of Texas, San Antonio Division, Case No. 13-53084-RBK, styled In re

Rosemarie F. O’Keefe. The appeal and all appellate time periods were suspended from the date

the bankruptcy petition was filed, and the appeal was closed for administrative purposes pending

a request for reinstatement or severance. TEX. R. APP. P. 8.2, 8.3. On October 9, 2014, appellees

filed a “Motion to Dismiss” the appeal based on the bankruptcy court’s order signed on October
                                                                                       04-13-00547-CV


8, 2014 denying appellant O’Keefe’s discharge in bankruptcy and declaring her debts to appellees

non-dischargeable, thereby rendering this appeal moot. We denied the motion to dismiss because

appellees failed to attach a certified copy of the bankruptcy court’s order as required by Rule 8.3(a).

TEX. R. APP. P. 8.3(a).

       Appellees have since filed a motion to reconsider which contains a certified copy of the

bankruptcy    court’s     “Judgment    Denying     Debtor’s    Discharge    and    Declaring    Debts

NonDischargeable” signed on October 8, 2014, stating in relevant part that debtor O’Keefe is

denied discharge under 11 U.S.C. § 727(a)(4)(A) and that the debts and obligations owed by

O’Keefe to appellees pursuant to the parties’ Agreed Final Judgment entered of record on October

14, 2013 in the underlying trial court proceeding, Cause No. 2013-CI-02904, are not dischargeable

under 11 U.S.C. § 523(a)(2)(A) and 11 U.S.C. § 523 (a)(6) and that appellees are entitled to enforce

such debts and obligations through specific performance. Appellees have also attached the

bankruptcy court’s findings of fact and conclusions of law entered on the record in support of the

judgment which state that the court denied O’Keefe a discharge under section 727(a)(4) for making

a false oath and found that O’Keefe’s debt was nondischargeable under sections 523(a)(2)(A) and

523(a)(6) for willful and malicious conduct.

       Having been provided with the bankruptcy court’s certified judgment and written findings,

and having received no response in opposition from appellants, we grant appellees’ request to

reinstate the appeal pursuant to Rule 8.3(a) and further grant appellees’ request to dismiss the

appeal. See TEX. R. APP. P. 8.3(a), 43.2(f).


                                                   PER CURIAM




                                                 -2-